            Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1) NIKITA L. FRIDAY,
 (2) CHRISTOPHER L. FIRDAY Jr.,
 and (3) NIKITA and CHRISTOPHER
 FRIDAY on behalf of their minor
 children KF, a minor child, and                   Case No. CIV-20-14-D
 (4) NF, a minor child,

               Plaintiffs,

 vs.

 (1) RANI TRANSPORTATION INC.
 and (2) SADHU SINGH SEKHON,

               Defendants.

                             ORDER APPROVING SETTLEMENT

       On this 25th day of November, 2020, this matter comes on for determination by the

Court as to the reasonableness and approval of a settlement agreement between Plaintiffs,

Nikita L. Friday and Christopher L. Friday, Jr., as next friend of their minor children, K.F.

and N.F., and Defendants, Rani Transportation Inc. and Sadhu Singh Sekhon (“the Parties”).

       The Parties seek the Court’s approval of the settlement agreement as to the claims of

K.F. and N.F., minor children. They further request that the Court approve the dismissal with

prejudice of the minor children’s claims against Defendants. The Court, after reviewing the

stipulations included in the Parties’ Joint Application, hearing sworn testimony, and being

fully advised in the premises, finds as follows:

       1.     Plaintiffs Nikita L. Friday and Christopher L. Friday, Jr. are the biological

mother and father of K.F. and N.F., minor children, and are responsible for the medical


                                               1
            Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 2 of 6




expenses incurred on behalf of said minor children.

       2.     Plaintiffs Nikita L. Friday and Christopher L. Friday have sole legal custody of

K.F. and N.F. who reside with them.

       3.     This action arises out of an alleged incident that occurred on or about July 18,

2019, in Oklahoma County, Oklahoma.

       4.     As a result of the alleged incident, K.F. and N.F., allegedly sustained certain

bodily injuries, and their mother and father incurred certain medical expenses and other

related expenses on behalf of the minor children.

       5.     It is alleged that Plaintiffs sustained these injuries and damages as a direct and

proximate result of the alleged negligence of Defendants.

       6.      The Plaintiffs have entered into a settlement agreement with Defendants as to

the claims of the minor children, K.F. and N.F. Defendants will pay the minor children as

follows:

              a.         $9,100.00 to settle the claims of K.F.; and

              b.         $9,750.00 to settle the claims of N.F.

These payments are intended to settle all claims of the minor children, K.F. and N.F.,

regarding this action.

       7.     In exchange for this payment, Plaintiffs have agreed to forever release and

discharge Defendants and their insurance carrier, Superior Risk Management, Inc., together

with their agents, servants, employees, principals, predecessors, successors, heirs, assigns,

administrators, trustees, executors, representatives, attorneys, subsidiaries, affiliates, and

holding or parent companies (hereinafter collectively and individually referred to as “the

                                                 2
             Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 3 of 6




parties released”), from any and all claims arising out of said incident on behalf of said minor

children.

       8.      The Parties have entered into a settlement agreement and written releases.

       9.      It is specifically understood between the Parties that the payments, in the

amounts of $9,100.00 and $9,750.00, are not an admission of liability on the part of

Defendants, the parties released, or on the part of their insurance carrier, Superior Risk

Management, Inc., but that they are merely paid in compromise of a disputed claim to avoid

further litigation.

       10.     It is stipulated and agreed that there is a dispute concerning liability of this

claim and that defenses would be asserted in any further litigation. A litigated claim could

result in substantial attorney fees and costs that could otherwise be utilized for the benefit of

the minor children. The parties agree that settlement is in the best interests of the minor

children.

       11.     The terms of the settlement agreement are as follows:

                         a.   The Parties waive their right to a jury trial and an adversarial

  trial by this Court.

                         b.   The total medical liens resulting from the treatment of the minor

children amount to $2,620.00 for K.F. and $3,391.50 for N.F.

                         c.   Without admitting liability, Defendants will pay Plaintiffs the

total sum of $9,100.00 for all of K.F.’s claims arising out of the subject incident.

                         d.   Without admitting liability, Defendants will pay Plaintiffs the

total sum of $9,750.00 for all of N.F.’s claims arising out of the subject incident.

                                                3
             Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 4 of 6




                        e.   The sums enumerated for each minor child shall be placed in

trust for the benefit of the minor children not to be withdrawn without an order of the Court

or until the minor children reach the age of majority as proscribed by Oklahoma law.

                        f.   By virtue of entering into this agreement, the Plaintiffs,

Nikita L. Friday and Christopher L. Friday, Jr., as well as K.F. and N.F., will be forever

precluded from asserting any other claims against Defendants or the parties released arising

from or relating to the alleged incident.

                        g.   Plaintiffs are solely responsible for their fees and

expenses incurred in the litigation and the payment of those fees and expenses.

                        h.   The settlement has been fully and freely entered into by

Plaintiffs with a full understanding of the consequences. This settlement, on behalf of the

minor children, is fair, equitable, and in the best interests of the minor children.

       12.     The Court finds this settlement agreement should be approved as to the minor

children K.F. and N.F., and the case as to said minor children be dismissed with prejudice in

accordance with the petition and the evidence presented to the Court at the friendly suit

hearing.

       13.     From the Settlement Funds of $9,100.00 for K.F., the Court authorizes the

following distributions:

       a.      $2,100.00 to be paid to medical providers of K.F.;

       b.      $2,417.13 to be paid to attorney Timothy Hummel for attorney fees and

litigation costs; and

       c.      $4,582.97 to be placed in an account or investment that is federally insured for

                                                4
             Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 5 of 6




the benefit of K.F.

       14.     From the Settlement Funds of $9,750.00 for N.F., the Court authorizes the

following distributions:

       a.      $3,375.60 to be paid to medical providers of N.F.;

       b.      $2,606.76 to be paid to attorney Timothy Hummel for attorney fees and

litigation costs; and

       c.      $3,767.64 to be placed in an account or investment that is federally insured for

the benefit of N.F.

       IT IS THEREFORE ORDERED that Defendants shall pay Plaintiffs the total sum

of $9,100.00 for the benefit of K.F. and the total sum of $9,750.00 for the benefit of N.F. The

sums, payable for the use and benefit of the minor children, shall be placed in federally insured

accounts not to be withdrawn without a Court order or by the minor children until they have

reached the age of majority.

       IT IS FURTHER ORDERED that Plaintiffs shall deliver a certified copy of this

Order to the financial entity administering such accounts at the time the deposit is made and

shall obtain executed receipts of deposit from the above-named entity and file such receipts

with the Clerk of Court within thirty (30) days of this Order. Plaintiffs shall forward certified

copies of the receipts to counsel for Defendants.

       IT IS FURTHER ORDERED that upon the showing of proper identification at the

time of reaching majority, the designated officer of the financial institution holding such funds

may disburse the remaining funds to K.F. and N.F. subject to the provisions of this Order.

       IT IS FURTHER ORDERED that the Amended Joint Motion to Settle the Claims

                                               5
           Case 5:20-cv-00014-D Document 20 Filed 11/25/20 Page 6 of 6




of Minor Children [Doc. No. 18] is GRANTED. The Court approves the terms of settlement

as set forth herein. Plaintiffs’ claims as to N.F., a minor child, and K.F., a minor child, against

Defendants are DISMISSED with prejudice to refiling.

       IT IS SO ORDERED this 25th day of November, 2020.




                                                6
